Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to amendments and arguments filed July 6, 2021. Claims 65, 66, 71, 74, 76, 77, 78, 82, 85, 86 have been amended. Claims 87-89 are new. Claims 65-66, 71-78, 82-83, and 85-89 are currently pending and have been examined.

Response to Arguments
Claim Interpretation: Claim interpretation of claims 65, 77, and 82 is withdrawn due to amendments (filed on July 6, 2021).
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered but are not persuasive.
The Applicant essentially argues that the substantive amendments and new claims overcome the references cited in the previous office action. The Applicant’s arguments are moot in view of the substantive amendments and new claims that 
Due to the substantive amendments and new claims, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 65, 66, 71-78, 82, 83, and 85-89.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 has been considered and initialed copy of the 1449 is hereby attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-66, 71-74, 76-78, 82, 85, 86, 87, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160140521 A1 (Trivedi) in view of US 20110066550 A1 (Shank) in further view of US 20160078416 A1 (DeLuca).

As per claims 65, 77, and 82, Trivedi teaches,
determining, using the global positioning system  receiver, a location of the computing device (¶ [0007]),
sending, by the first computing device to an application server device, a cash transaction request having an associated maximum broadcast radius that is centered upon the location of the first computing device, wherein the cash transaction request is for a peer-to-peer cash exchange of an amount of physical cash (FIG. 5, item 504, ¶ [0102]-[0103]),
obtaining, by the first computing device, an acceptance of the first quote (FIG. 5, item 512, ¶ [0107]),
sending, by the first computing device to the application server device, a notification of the acceptance of the first quote (FIG. 5, item 512, ¶ [0107]),
after sending the notification of the acceptance of the first quote (¶ [0114] “Once the withdrawing party has inputted an amount”), displaying, by the first computing device, a map indicating the location of the first computing device (FIG. 6, item 613, ¶ [0113]) and a suggested safe location for a party associated with the first mobile wireless computer device (¶ [0036]) and the party associated with the first mobile wireless computing device (¶ [0102]-[0104]) to meet to perform the peer-to-peer cash exchange (¶ [0055] “peer-to-peer connections”, ¶ [0103]-[0104], FIG. 6, item 613, ¶ [0106]).

Trivedi also teaches,
a global positioning system receiver (¶ [0007]), at least one processor (¶ [0038]), a memory having stored thereon program instructions executable by the at least one processor to perform the following operations (¶ [0038]),
receiving, by the withdrawer computing device, an indication that a first party associated with the depositor computing device has provided the amount of physical cash to a party associated with the withdrawer computing device” (¶ [0111]),
transmitting, by the withdrawer computing device to the application server device, confirmation that the cash withdrawal has been completed” (¶ [0111]),

Trivedi does not explicitly teach, however, Shank teaches,
receiving, by the first computing device from the application server device, a first quote for the peer-to-peer cash exchange (¶ [0020] “The devices 12 may exchange terms of the transaction, such as a payment amount”), and a second quote for the peer-to-peer cash exchange (¶ [0029] “a next transaction”), wherein the first quote is a first offer by a party associated with a first mobile wireless computing device to participate in the peer-to-peer cash exchange, wherein the (¶ [0020]), first mobile wireless computing device is located within the maximum broadcast radius (¶ [0019] “communication that may not extend beyond a specified radius”), wherein the first offer is sent to the application server device by the first mobile wireless computing device (¶ [0020]), wherein the first offer is configured by the party associated with the first mobile wireless computing device using an application of the first mobile wireless computing device (¶ [0020]), wherein the first offer includes a first non-zero transaction fee requested by the party associated with the first mobile wireless computing device to participate in the peer-to-peer cash exchange (¶ [0016] “the secure funds transfer may reduce the costs … of funds transfers),
wherein the second quote is a second offer by a party associated with a second mobile wireless computing device to participate in the peer-to-peer cash exchange (¶ [0020]), wherein the second mobile wireless computing device is located within the maximum broadcast radius (¶ [0048] “the device identifier may be broadcast locally over a short-range wireless communication protocol”), wherein the second offer is sent to the application server device by the second mobile wireless computing device (¶ [0020], [0049]), wherein the second offer is configured by the party associated with the second mobile wireless computing device using an application of the second mobile wireless computing device (¶ [0020], [0049]), and wherein the second offer includes a second non-zero transaction fee requested by the party associated with the second mobile wireless computing device to participate in the peer-to-peer cash exchange (¶ [0016]),
displaying, by the first computing device, the first quote and the second quote (FIG. 4B, item 86, ¶ [0047]-[0049]),
Shank teaches that quotes for a cash exchange can be provided between parties to the transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the physical cash exchange system of Trivedi the ability for the system to display quotes on the user’s device for the exchange as in Shank because the claimed invention is merely a combination of old elements and in the combination the old elements would perform the same function as they would 

DeLuca teaches,
wherein the withdrawer electronic funds account is debited by the amount of physical cash and the first non-zero cash withdrawal fee and the depositor electronic funds account is credited by the amount of physical cash and the first non-zero cash withdrawal fee at least partially in response to the confirmation that the cash withdrawal has been completed” (¶ [0036]).
Deluca teaches that after the quote has been accepted, a picture of the party that supplied the quote can be received and then displayed on the device of the user. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the peer-to-peer cash withdrawal system of Trivedi with the debit action of DeLuca. One of ordinary skill in the art would have recognized that the debit of Deluca would produce the predictable result of helping a requestor feel more comfortable with the cash exchange as disclosed in Trivedi.

As per Claim 66, combination of Trivedi, Shank, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
after sending the notification of the acceptance of the first quote (FIG. 5, item 512, ¶ [0107]), 
receiving, by the first computing device, the location of the party associated with the first mobile wireless computing device (FIG. 6, item 613, ¶ [0113]),
displaying by the first computing device, a map indicating both the location of the party associated with the first mobile wireless computing device (FIG. 6, item 613, ¶ [0113]).

As per Claim 71, combination of Trivedi, Shank, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
	wherein the first computing device is a mobile wireless computing devices. (¶ [0036]).

As per Claim 72, combination of Trivedi, Shank, and DeLuca teach all the limitations of claim 65. DeLuca also teaches,
wherein the cash transaction request specifies an expiration time of the cash transaction request beyond which the cash transaction request is no longer valid. (See ¶ [0024]).
Deluca teaches that the user can indicate a time window, or expiration time, during which the user would like to meet the depositing user. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the peer-to-peer cash withdrawal system of Trivedi with the inclusion of an expiration time beyond which the request is no longer valid as taught in DeLuca. One of ordinary skill in the art at the effective filing date of the invention would have recognized 

As per Claim 73, combination of Trivedi, Shank, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
receiving, by the first computing device, a rating for the cash exchange (¶ [0112]),
transmitting, by the first computing device to the application server device, the rating for the cash exchange (¶ [0112]).

As per Claim 74, combination of Trivedi, Shank, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
wherein the first computing device is a withdrawer computing device (¶ [0102]),
wherein the first mobile wireless computing device is a depositor computing device, (¶ [0110], [0045])
wherein the cash transaction request is a cash withdrawal request for a cash withdrawal of the amount of physical cash (FIG. 5, item 504, ¶ [0102]).


wherein the first computing device is a depositor computing device (¶ [0024]),
wherein the first mobile wireless computing device is a receiver computing device (¶ [0025]),
wherein the cash transaction request is a cash deposit request for a cash deposit of the amount of physical cash (¶ [0024]-[0025]).
Deluca teaches that the cash transaction request can similarly be to deposit money just as it can be to withdraw money. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the peer-to-peer cash withdrawal system of Trivedi with option to deposit cash in a cash transaction request as taught in DeLuca. One of ordinary skill in the art at the effective filing date of the invention would have recognized that the base technique for a cash transaction request to a plurality of users as disclosed in Trivedi is comparable to a cash transaction request to a mobile ATM as taught in DeLuca and that the inclusion of an option to deposit money in the cash transaction request as taught in DeLuca could improve the technique described in Trivedi in the same way; namely, that the cash exchange could involve another option to deposit money instead of only being able to withdraw money.

As per claim 78, combination of Trivedi, Shank, and DeLuca teach all the limitations of claim 77. Trivedi also teaches,
	wherein the operations further comprise after sending the notification of the acceptance of the first quote, (i) receiving a location of the party associated with the first mobile wireless computing device, (¶ [0109]) and (ii) displaying a map indicating the location of the party associated with the first mobile wireless computing device. (¶ [0106], [0109]).

As per claim 85, combination of Trivedi, Shank, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
wherein the first quote includes a distance from the location of the first computing device to a location of the first mobile wireless computing device (¶ [0104]).

As per claim 86, combination of Trivedi, Shank, and DeLuca teach all the limitations of claim 65. DeLuca also teaches,
wherein the first quote includes an elapsed time since the application server device received the first quote from the first mobile wireless computing device (¶ [0012]).
Deluca teaches that the funds are debited from the first withdrawing user’s account and credited to the second depositing user’s account. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the peer-to-peer cash withdrawal system of Trivedi with the functionality required to debit and credit respective parties to the transaction as taught in DeLuca. One of ordinary skill in the art at the effective filing date of the invention would have 

As per claim 87, combination of Trivedi, Shank, and Deluca teach all the limitations of claim 65. Trivedi also teaches,
wherein the first offer is configured by the party associated with the first mobile wireless computing device based on a rating associated with the party associated with the first computing device and a distance from the location of the party associated with the first mobile wireless computing device to the location of the first computing device (¶ [0011]).

As per claim 89, combination of Trivedi, Shank, and Deluca teach all the limitations of claim 65. Deluca also teaches,
receiving an image of the party associated with the first mobile wireless computing device (¶ [0034] “The alert may include … a picture of the driver”),
displaying the image of the party associated with the first mobile wireless computing device (¶ [0062] “an alert may be transmitted to the user device”).
Deluca teaches that an image of a party to the transaction is provided. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the peer-to-peer cash withdrawal system of Trivedi with the functionality required to affirm parties to the transaction as taught in DeLuca. One of .


Claims 75 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi in view of Shank in view of DeLuca and further in view of US 20030229548 A1 (Kakuta).

As per claims 75 and 83, combination of Trivedi, Shank, and Deluca teach all the limitations of claims 74 and 82. Trivedi also teaches,
wherein the withdrawer computing device is associated with a withdrawer electronic funds account, (¶ [0073]),
wherein the depositor computing device is associated with a depositor electronic funds account, and (¶ [0074]).

Combination of Trivedi, Shank, and Deluca do not explicitly teach, however, Kakuta teaches,
wherein obtaining the acceptance of the quote is based on the withdrawer electronic funds account containing a value greater than or equal to the amount of physical cash and the transaction fee. (¶ [0020], [0033]).
.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi in view of Shank in view of DeLuca in further view of NPL: http://www.safetradestations.com/ (Safetradestations).

As per claim 88, Combination of Trivedi, Shank, and DeLuca do not explicitly teach, however, Safetradestations teaches,
wherein the suggested safe location is a government facility that is different from a location of the party associated with the second computing device (pp. 1-2).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692